DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.



 Response to Amendment
Amendment filed 4/29/2022 has been entered and fully considered. Claims 1-16, 18 and 21-23 are pending. Claims 17, 19 and 20 are cancelled. Claim 23 is new. No new matter is added. 


Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.
Applicant argues that the cited art fails to teach or suggest that the insulating material comprises boron nitride. 
Examiner notes that the ranges for boron nitride previously presented included zero. As such, no boron nitride was needed to meet the limitations of the claims. The current amendments now require a greater than zero amount of boron nitride in the insulating material. This new limitation will be addressed in this Official Correspondence. 
Applicant argues that it would not have been obvious to one having ordinary skill in the art to combine Kebbede and Rosevear. Kebbede is generally directed to repairing ceramic composites using repairing tape. Conversely, Rosevear is directed to a tooling strategy for using a conformable locating aperture system. Moreover, these references do not suggest a silicon based insulating material against at least a portion of the previously densified outer surfaces of the layup. The Examiner offers that the caul of Rosevear may be the same material of the substrate. In detail, Rosevear recites “the conformable locating aperture system 10 of the present invention comprises a caul 12” and “it is preferred that the caul 12 be formed of layers or plies of the same fiber coated with the same adhesive as the fiber and adhesive used for sheet 1 and/or stringer 2”. However, there is no mention or disclosure of silicon-based material as the insulating material. Rosevear only discloses the use of a graphite material in an example. Rosevear discloses that the caul, 12, sheet 1 and stringer 2 have the same coefficient of thermal expansion as they are formed of the same fiber material and adhesive. 
Examiner respectfully disagrees. As noted in Applicant’s argument, Rosevear discloses that the caul, stringer and sheet are formed of the same materials for the purpose of having the same coefficient of thermal expansion. If the materials of Rosevear are incorporated into the teachings of Kebbede, then the coefficient of thermal expansion would not be the same, as desired. Thus, Examiner believes that the overarching teaching of Rosevear would be incorporated into the invention of Kebbede. Mainly, it is believed that one of ordinary skill would understand that by using the caul of Rosevear in the method of Kebbede, then the placement of the tape would be accurately ensured while still matching the coefficient of thermal expansion between the tapes, the article and the caul, since the caul is being left after curing. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
___________________________________________________________________
Claims 1, 2, 4-10, 12, 15, 16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922), EBERT et al. (US 2005/0163988) and SMITH (US 5,476,684) .
With respect to claim 1, KEBBEDE et al. discloses a method for repairing ceramic matrix composite articles (Abstract; Paragraphs [0001], [0002]). The method comprising providing a damaged ceramic matrix composite piece (e.g., composite component) (Paragraphs [0006], [0005] and [0003]) that was previously formed and therefore necessarily previously densified (Paragraph [0003]); providing a repairing tape (e.g., composite material segment) and attaching (e.g., positioning) the segment against the component to form a layup (Paragraphs [0019], [0033], [0037]-[0039]) and densifying the layup (Paragraphs [0037] and [0038]). The layup is densified by being placed in a carbon furnace, which reacts with any residual oxygen in the atmosphere so that the layup does not react with the oxygen which is then densified. 
KEBBEDE et al. discloses that the fibers also contain boron nitride thereon (Paragraph [0035]).
KEBBEDE et al. does not explicitly disclose applying a silicon based insulating material against at least a portion of previously densified outer surfaces of the component layup. ROSEVEAR  discloses that when applying material to be cured to a substrate part, 1, a caul, 12, is placed against a surface of the substrate. The caul has an opening therein that retains the part being bonded in its desired position. The caul is a cured part and formed of the same materials as the substrate part (Column 3, lines 1-68; Column 4, lines 1-45; Figures 2-5), so that they have the same coefficient of thermal expansion (Column 8, lines 1-10).  It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a caul on the outside surface of the damaged ceramic part of KEBBEDE et al., as taught by ROSEVEAR and have an opening therein that so that the placement of the composite material segment is secured in place while densifying. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the same material for the caul, as is used for the substrate (e.g., fibers and matrix), as taught by ROSEVEAR so that the substrate, caul and tapes all have the same coefficient of thermal expansion. 
As seen in at least figure 1 of KEBBEDE et al., the caul of ROSEVEAR would be placed on the outer upper and lower surfaces of the parent material with an opening therein corresponding to the placement of the repair material. As such, the placement of the repair material would be secured while curing. Given that the parent material is previously densified, the caul (insulating material) is placed against a surface of a previously densified composite component of the component layup. Moreover, KEBBEDE et al. discloses that the fibers of the composite is silicon carbide and the matrix is also silicon carbide (Paragraph [0003] ). The fibers also have boron nitride thereon (Paragraph [0025]). Therefore, the insulating material is also silicon based and has boron nitride therein. 
KEBBEDE et al. does not explicitly disclose that the insulating material comprises between 25 and 95 wt% silicon. 
EBERT et al. discloses that the composite comprises up to 30 wt% silicon throughout the composite body (Paragraphs [0010]-[0020]) and has a lesser tendency to form surface cracks (Paragraph [0008]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the composite, and thus the insulating layer, with a silicon content of up to 30 wt%, as taught by EBERT et al. so as to lessen the tendency to form surface cracks. 
KEBBEDE et al. does not explicitly disclose that the amount of boron nitride is between 0 and 50 wt%. SMITH discloses that the boron nitride is present in an amount of between 0.2 and 15 wt% of the composite article (Column 4, lines 18-28) and helps to produce an article that exhibits composite fracture which gives good composite properties and high temperature resistance (Column 9, lines 15-20 and 32-40). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the boron nitride of KEBBEDE et al. in an amount of 0.2 to 15 wt% of the composite of KEBBEDE et al., as taught by SMITH so that the composite can exhibit composite fracture and have good composite properties at high temperature. 
With respect to claim 2, KEBBEDE et al. discloses that the composite material segment against the component comprises a plurality of segments positioned on the damaged area ((Paragraph [0036]). 
With respect to claim 4, KEBBEDE et al. discloses that the densification is melt infiltration (Paragraph [0038]). 
With respect to claim 5, KEBBEDE et al. discloses that molten silicon is placed against the layup in order to densify the layup ((Paragraphs [0028]-[0030] and [0038]). The molten silicon necessarily has a higher vapor pressure in the area where it exists versus outside of the furnace where it would be solid. Thus, a locally high silicon vapor pressure necessarily exists at the area of the composite component where the silicon is molten. 
With respect to claim 6, KEBBEDE et al. discloses preparing the damaged area for repair prior to positioning and then positioning the segments at the damaged area (Paragraphs [0034]-[0038]). 
With respect to claims 7 and 8, ROSEVEAR discloses that a release material may be placed between the substrate and caul (Column 18, lines 15-45) such that they are releasably secured (Column 8, lines 55-65). As such it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to apply a coating release material to the composite part of KEBBEDE et al, and to remove the insulating material after densification so that the final part is only made of the desired materials. 
With respect to claims 9 and 10	KEBBEDE et al. discloses that the fibers also contain boron nitride coating thereon (Paragraph [0035]) and is necessarily able to withstand 1000C. 
With respect to claim 12, KEBBEDE et al. discloses a method for repairing ceramic matrix composite articles (Abstract; Paragraphs [0001], [0002]). The method comprising providing a damaged ceramic matrix composite piece (e.g., composite component) (Paragraphs [0006], [0005] and [0003]) that was previously formed and therefore necessarily previously densified (Paragraph [0003]); providing a repairing tape made of fibers preimpregnated with ceramic (e.g., CMC plies) (Paragraphs [0024], [0033] and [0040]) and attaching (e.g., positioning) the plurality of plies against the CMC component to form a layup (Paragraphs [0019], [0033], [0036]-[0039]) and densifying the layup (Paragraphs [0037] and [0038]). Applying a coating to the fibers of the CMC plies (e.g., and therefore necessarily providing a coating to a region of an outer surface of the component layup) (Paragraphs [0025], [0026], [0027] and [0028]). 
KEBBEDE et al. discloses that the fibers also contain boron nitride thereon (Paragraph [0035]).
KEBBEDE et al. does not explicitly disclose applying a silicon based insulating material against at least a portion of previously densified outer surfaces of the component layup. ROSEVEAR  discloses that when applying material to be cured to a substrate part, 1, a caul, 12, is placed against a surface of the substrate. The caul has an opening therein that retains the part being bonded in its desired position. The caul is a cured part and formed of the same materials as the substrate part (Column 3, lines 1-68; Column 4, lines 1-45; Figures 2-5). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a caul on the outside surface of the damaged ceramic part of KEBBEDE et al., as taught by ROSEVEAR and have an opening therein that so that the placement of the composite material segment is secured in place while densifying. 
As seen in at least figure 1 of KEBBEDE et al., the caul of ROSEVEAR would be placed on the outer upper and lower surfaces of the parent material with an opening therein corresponding to the placement of the repair material. As such, the placement of the repair material would be secured while curing. Given that the parent material is previously densified, the caul (insulating material) is placed against a surface of a previously densified composite component of the component layup. Moreover, KEBBEDE et al. discloses that the fibers of the composite is silicon carbide and the matrix is also silicon carbide (Paragraph [0003] ). The fibers also have boron nitride thereon (Paragraph [0025]). Therefore, the insulating material is also silicon based and has boron nitride therein.
12.	KEBBEDE et al. does not explicitly disclose that the insulating material comprises between 25 and 95 wt% silicon. 
13.	EBERT et al. discloses that the composite comprises up to 30 wt% silicon throughout the composite body (Paragraphs [0010]-[0020]) and has a lesser tendency to form surface cracks (Paragraph [0008]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the composite, and thus the insulating layer, with a silicon content of up to 30 wt%, as taught by EBERT et al. so as to lessen the tendency to form surface cracks. 
14.	KEBBEDE et al. does not explicitly disclose that the amount of boron nitride is between 0 and 50 wt%. SMITH discloses that the boron nitride is present in an amount of between 0.2 and 15 wt% of the composite article (Column 4, lines 18-28) and helps to produce an article that exhibits composite fracture which gives good composite properties and high temperature resistance (Column 9, lines 15-20 and 32-40). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the boron nitride of KEBBEDE et al. in an amount of 0.2 to 15 wt% of the composite of KEBBEDE et al., as taught by SMITH so that the composite can exhibit composite fracture and have good composite properties at high temperature.
With respect to claim 15, KEBBEDE et al. discloses that the densification is melt infiltration (Paragraph [0038]). 
With respect to claim 16, KEBBEDE et al. discloses that molten silicon is placed against the layup in order to densify the layup ((Paragraphs [0028]-[0030] and [0038]). The molten silicon necessarily has a higher vapor pressure in the area where it exists versus outside of the furnace where it would be solid. Thus, a locally high silicon vapor pressure necessarily exists at the area of the composite component where the silicon is molten. 
With respect to claim 18, ROSEVEAR discloses that a release material may be placed between the substrate and caul (Column 18, lines 15-45) such that they are releasably secured (Column 8, lines 55-65). As such it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the insulating material and coating after densification so that the final part is only made of the desired materials. 
With respect to claim 21, KEBBEDE et al. discloses a method for repairing ceramic matrix composite articles (Abstract; Paragraphs [0001], [0002]). The method comprising providing a damaged ceramic matrix composite piece (e.g., composite component) (Paragraphs [0006], [0005] and [0003]) that was previously formed and therefore necessarily previously densified (Paragraph [0003]); providing a repairing tape (e.g., composite material segment) and attaching (e.g., positioning) the segment against the component to form a layup (Paragraphs [0019], [0033], [0037]-[0039]) and densifying the layup (Paragraphs [0037] and [0038]). The layup is densified by being placed in a carbon furnace, which reacts with any residual oxygen in the atmosphere so that the layup does not react with the oxygen which is then densified. 
KEBBEDE et al. discloses that the fibers also contain boron nitride thereon (Paragraph [0035]).
KEBBEDE et al. does not explicitly disclose applying a silicon based insulating material against at least a portion of previously densified outer surfaces of the component layup. ROSEVEAR  discloses that when applying material to be cured to a substrate part, 1, a caul, 12, is placed against a surface of the substrate. The caul has an opening therein that retains the part being bonded in its desired position. The caul is a cured part and formed of the same materials as the substrate part (Column 3, lines 1-68; Column 4, lines 1-45; Figures 2-5). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to place a caul on the outside surface of the damaged ceramic part of KEBBEDE et al., as taught by ROSEVEAR and have an opening therein that so that the placement of the composite material segment is secured in place while densifying. 
As seen in at least figure 1 of KEBBEDE et al., the caul of ROSEVEAR would be placed on the outer upper and lower surfaces of the parent material with an opening therein corresponding to the placement of the repair material. As such, the placement of the repair material would be secured while curing. Given that the parent material is previously densified, the caul (insulating material) is placed against a surface of a previously densified composite component of the component layup. Moreover, KEBBEDE et al. discloses that the fibers of the composite is silicon carbide and the matrix is also silicon carbide (Paragraph [0003] ). The fibers also have boron nitride thereon (Paragraph [0025]). Therefore, the insulating material is also silicon based and has boron nitride therein. 
12.	KEBBEDE et al. does not explicitly disclose that the insulating material comprises between 25 and 95 wt% silicon. 
13.	EBERT et al. discloses that the composite comprises up to 30 wt% silicon throughout the composite body (Paragraphs [0010]-[0020]) and has a lesser tendency to form surface cracks (Paragraph [0008]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the composite, and thus the insulating layer, with a silicon content of up to 30 wt%, as taught by EBERT et al. so as to lessen the tendency to form surface cracks. 
14.	KEBBEDE et al. does not explicitly disclose that the amount of boron nitride is between 0 and 50 wt%. SMITH discloses that the boron nitride is present in an amount of between 0.2 and 15 wt% of the composite article (Column 4, lines 18-28) and helps to produce an article that exhibits composite fracture which gives good composite properties and high temperature resistance (Column 9, lines 15-20 and 32-40). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the boron nitride of KEBBEDE et al. in an amount of 0.2 to 15 wt% of the composite of KEBBEDE et al., as taught by SMITH so that the composite can exhibit composite fracture and have good composite properties at high temperature.

_______________________________________________________________________
Claims 3, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922), EBERT et al. (US 2005/0163988) and SMITH (US 5,476,684) as applied to claims 1, 2, 4-10, 12, 15, 16, 18 and 21 above, and further in view of COLOGNA et al. (US 5,190,611).
With respect to claim 3, modified KEBBEDE et al. discloses that the fibers of the plies are unidirectional, woven braided or arrayed into desired configurations (KEBBEDE et al. ; Paragraph [0024]) and stacked (KEBBEDE et al.; Paragraph [0036]) and then attached to the component (KEBBEDE et al.; Paragraphs [0036]-[0039]) and thus implicitly a first ply of the plurality is placed against the component while the others of the plurality are stacked on the first ply. 
The unidirectional and parallel fiber therefore extend along a longitudinal direction being the direction parallel to the fibers. 
Modified KEBBEDE et al. does not explicitly disclose that the orientation of the plurality of plies is varied such that the fibers of at least one ply of the plurality are oriented at a different direction with respect to a longitudinal direction of the component. COLOGNA et al. discloses that fibers of each layer of the patch has fibers that are orientated at different angles with respect to adjacent layers for strength (Column 1, lines 25-45; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the fibers of adjacent layers of modified KEBBEDE et al. with varying angles, as taught by COLOGNA et al. so as to provide strength to the tape. Moreover, by varying the angle of the fibers with respect to adjacent layers, the orientations of the fibers of each of the layers are implicitly varied with respect to a longitudinal direction of the component. 
With respect to claim 13, modified KEBBEDE et al. discloses that the fibers of the plies are unidirectional, woven braided or arrayed into desired configurations (KEBBEDE et al.; Paragraph [0024]) and stacked (KEBBEDE et al.; Paragraph [0036]) and then attached to the component (KEBBEDE et al.; Paragraphs [0036]-[0039]) and thus implicitly a first ply of the plurality is placed against the component while the others of the plurality are stacked on the first ply. 
The unidirectional and parallel fiber therefore extend along a longitudinal direction being the direction parallel to the fibers. 
Modified KEBBEDE et al. does not explicitly disclose that the orientation of the plurality of plies is varied such that the fibers of at least one ply of the plurality are oriented at a different direction with respect to a longitudinal direction of the component. COLOGNA et al. discloses that fibers of each layer of the patch has fibers that are orientated at different angles with respect to adjacent layers for strength (Column 1, lines 25-45; Figure 3). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the fibers of adjacent layers of modified  KEBBEDE et al. with varying angles, as taught by COLOGNA et al. so as to provide strength to the tape. Moreover, by varying the angle of the fibers with respect to adjacent layers, the orientations of the fibers of each of the layers are implicitly varied with respect to a longitudinal direction of the component. 
With respect to claim 14, KEBBEDE et al. discloses preparing the damaged area for repair prior to positioning and then positioning the segments at the damaged area (Paragraphs [0034]-[0038]). 



__________________________________________________________________________

Claims 11, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEBBEDE et al. (US 2003/0196305) in view of ROSEVEAR (US 6,478,922), EBERT et al. (US 2005/0163988) and SMITH (US 5,476,684) as applied to claims 1, 2, 4-10, 12, 15, 16, 18 and 21 above, and further in view of SINGH (US 5,336,350).
With respect to claims 11, 22 and 23, modified KEBBEDE does not explicitly disclose the amount of claimed boron carbide. SINGH discloses boron carbide on the fibers, in an amount of 5-100 wt% (Column 5, lines 25-35) so that the fibers are not deleteriously affected by processing conditions (Column 1, lines 55-62). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to additionally provide 5 wt% boron carbide in the substrate of modified KEBBEDE et al. (and thus also in the insulating material), as taught by SINGH so that the fibers are not deleteriously affected by processing conditions. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745